                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


LONNIE RUSSELL SHAW,

         Plaintiff,

v.

PEACH COUNTY, a county government of
the State of Georgia; BRANDON
WILLIAMS, in his individual capacity as a
Deputy of Peach County Sheriff’s
Department; JAMES PERRY, in his                                 CIVIL ACTION NO.
individual capacity as a Deputy of Peach                         5:21-cv-00145-TES
County Sheriff’s Department; Sheriff
TERRY W. DEESE, individually and in his
official capacity as Sheriff of the Peach
County Sheriff’s Department; and Major
KENNY M. CAMERON, individually and
in his official capacity as Deputy of the
Peach County Sheriff’s Department,

         Defendants.


                                                ORDER



         Before the Court is Plaintiff’s Motion for Leave to Amend Complaint [Doc. 17].

 When filing this Motion, Plaintiff also attached a proposed Amended Complaint, which

 the Court reviewed in its entirety. See [Doc. 17-1]. During this review1, the Court


 1The Eleventh Circuit Court of Appeals has specifically instructed district courts to dismiss shotgun
 pleadings, even when the parties to the case do not move to strike the pleadings. Jackson v. Bank of Am.,
 N.A., 898 F.3d 1348, 1357 (11th Cir. 2018) (“[W]e have condemned shotgun pleadings time and again, and
 this is why we have repeatedly held that a District Court retains the authority to dismiss a shotgun
 pleading on that basis alone.”).
reached the conclusion that Plaintiff submitted an impermissible shotgun pleading as

his proposed Amended Complaint. Accordingly, while the Court GRANTS Plaintiff’s

Motion for Leave to Amend Complaint [Doc. 17], it also ORDERS2 Plaintiff to re-submit

an amended complaint that cures those deficiencies detailed below within 14 days from

the entry of this Order. Consequently, the Court TERMINATES Defendant’s Motion to

Dismiss [Doc. 13] as moot.

                                            DISCUSSION

        A plaintiff must draft a complaint that complies with the pleading requirements

established by the Federal Rules of Civil Procedure. For purposes of this Order, the

Court reviewed the sufficiency of Plaintiff’s proposed Amended Complaint as it

pertains to Rules 8(a)(2) and Rule 10(b). Pursuant to Rule 8(a)(2), a plaintiff should

provide “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). And, under Rule 10(b), a plaintiff should draft his

complaint to “state [his] claims or defenses in numbered paragraphs, each limited as far

as practicable to a single set of circumstances.” Furthermore, “if doing so would

promote clarity, each claim founded on a separate transaction or occurrence . . . must be

stated in a separate count.” Fed. R. Civ. P. 10(b).




2“The appropriate remedy when shotgun pleading occurs is for the court to require plaintiffs to re-plead
their claims.” Prop Solutions, Ltd. v. GOPD, LLC, No. 1:16-cv-1224-SCJ, 2018 WL 11222157, at *1 (N.D. Ga.
Mar. 8, 2018) (citing Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001)).

                                                    2
       Read together, Rules 8(a)(2) and 10(b) serve an important purpose during the

initial stages of litigation. Such rules force a plaintiff to “present his claims discretely

and succinctly, so that his adversary can discern what he is claiming and frame a

responsive pleading[.]” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1320

(11th Cir. 2015) (internal citation omitted). These rules also allow the courts to

“determine which facts support which claims and whether the plaintiff has stated any

claims upon which relief can be granted[.]” Id. (internal citation omitted).

       Given the importance of these pleading requirements, “[c]omplaints that violate

either Rule 8(a)(2) or Rule 10(b), or both, are often disparagingly referred to as ‘shotgun

pleadings.’” Id. “Courts in the Eleventh Circuit have little tolerance for shotgun

pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018). “The most

common type [of shotgun pleading]—by a long shot—is a complaint containing

multiple counts where each count adopts the allegations of all preceding counts,

causing each successive count to carry all that came before and the last count to be a

combination of the entire complaint.” Weiland, 792 F.3d at 1321; see also Thompson v.

RelationServe Media, Inc., 610 F.3d 628, 650 n.22 (11th Cir. 2010) (Tjoflat, J., concurring)

(“[A] typical ‘shotgun pleading’ . . . incorporate[s] by reference all preceding

paragraphs and counts of the complaint notwithstanding that many of the facts alleged

were not material to the claim, or cause of action, appearing in a count’s heading.”).




                                               3
       The Court concludes that Plaintiff’s proposed Amended Complaint is a prime

example of this type of shotgun pleading. Plaintiff’s pleading is 44 pages long, consists

of 137 paragraphs, and alleges state and federal law causes of action against various

entities and individuals. See generally [Doc. 17-1]. Simply put, there are a lot of factual

allegations for the Court to review here. And when a plaintiff fails to specify which

factual allegations support which causes of action, the Court is left with the “onerous

task of sifting out irrelevances to identify which facts specifically support the necessary

elements of each claim.” NCR Corp. v. Pendum, LLC, No. 1:16-cv-4114-SCJ, 2017 WL

8185864, at *1 (N.D. Ga. Nov. 16, 2017) (citing Strategic Income Fund, L.L.C. v. Spear, Leeds

& Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002)).

       This is not a task that the Court should be expected to undertake. Plaintiff, as

master of his complaint, has the responsibility to ensure that his complaint fully

complies with the well-established pleading requirements under the Federal Rules of

Civil Procedure. Here, however, the proposed Amended Complaint fails to satisfy such

basic pleading requirements. First, Plaintiff styles his pleading so that each count

“incorporate[s] every antecedent allegation by reference into each subsequent claim for

relief[.]” Wagner v. First Horizon Pharm. Corp., 464, F.3d 1273, 1279 (11th Cir. 2006); see

[Doc. 17-1, ¶¶ 78, 90, 98, 107, 122, 126, 129, 133, 136]. For example, Plaintiff’s last count

is one for attorney’s fees, and even there, he “re-alleges and incorporates” the preceding

135 paragraphs of his pleading into that single count. [Id. at ¶ 136]. It is difficult, if not


                                               4
impossible, for the Court to determine which facts and claims actually support an award

of attorney’s fees in this action.

       To remedy this pleading deficiency, Plaintiff must eliminate the unnecessary re-

incorporation for each count. Then, Plaintiff must determine which factual allegations

support the elements for each claim of relief against the particular Defendants alleged to

have done wrong (including delineating whether certain Defendants acted in their

individual or official capacity) and then plead those under the relevant count/cause of

action. To be quite clear, Plaintiff cannot simply frame his counts so that each adopts the

allegations of all preceding counts.

       Second, Plaintiff largely fails to specify which Defendants are responsible for

committing which acts. Rather, Plaintiff broadly alleges that “Defendants” engaged in

various violative conduct, without first distinguishing among the multiple Defendants

charged. See e.g., [Doc. 17-1, ¶ 82 (“As a result of Defendants actions in depriving

Lonnie Shaw of his civil rights in violation of 42 U.S.C. § 1983, Plaintiff has suffered

damages as outlined in detail in this Complaint, including the pain, suffering, and

wrongful shooting of Lonnie Shaw.”)]; see also [Id. at ¶¶ 79–85, 87, 91–96, 108, 116, 121,

123–25, 127–28, 130–32, 134–35, 137]. The Court expects Plaintiff to review his factual

allegations carefully and then specify which of the named Defendants in this action are

responsible for which alleged acts or omissions. See Weiland, 792 F.3d at 1323. Once

again, to be quite clear, the Court expects Plaintiff to re-plead his claims so that it is


                                               5
possible for the named Defendants to have “adequate notice of the claims against them

and the grounds upon which each claim rests.” Id.

                                    CONCLUSION

        While the Court GRANTS Plaintiff’s Motion for Leave to Amend Complaint

[Doc. 17], it also ORDERS Plaintiff to file a new amended complaint that corrects the

shotgun pleading deficiencies outlined above within 14 days from the entry of this

Order. Defendants will then have 21 days thereafter to file an answer or Rule 12(b)(6)

motion. As a final note, Defendant’s Motion to Dismiss [Doc. 13] is TERMINATED as

moot.

        SO ORDERED, this 18th day of June, 2021.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           6
